—In an action for a judgment declaring that the defendant is obligated to pay underinsured motorist benefits to the plaintiff, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Rockland County (Sherwood, J.), dated July 6, 1998, which denied the plaintiff’s motion for summary judgment, granted the defendant’s cross motion for summary judgment, and declared that the defendant is not obligated to pay underinsured motorist benefits to the plaintiff.
Ordered that the order and judgment is affirmed, with costs.
We agree with the Supreme Court that the limit of the alleged tortfeasor’s insurance policy for bodily injury resulting in death was equal to the amount provided to the plaintiff in his policy with the defendant. Thus, the alleged tortfeasor’s vehicle was not underinsured, and the defendant is not obligated to pay underinsured motorist benefits (see, Insurance Law § 3420 [f] [2]). Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.